DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “C” has been used to designate both line C-C and external annular channel  
2. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“113” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities:
In line 7 of [0042], “T1” should read “T2” 
In [0052], “sine” should read “since”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6. 	Claim 1 recites the limitations " the plurality of annular heat-dissipation fins" and “the plurality of external annular channels”. There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-7 are rejected for the same reason as claim 1.
7.	Claim 4 and 9 recites the limitation "the average thicknesses".  There is insufficient antecedent basis for this limitation in the claim as sufficient antecedent basis exists for only a single “average thickness”. This makes it unclear whether the claim requires a single average thickness or a plurality of average thicknesses. For the purposes of this office action the claim will be interpreted to require only a single average thickness.  Dependent claims 5-6 and 10 are rejected for the same reason as claims 1 and 9. 
8.	Claim 5 and 10 recites the limitation "the structural thicknesses".  There is insufficient antecedent basis for this limitation in the claim as sufficient antecedent basis exists for only a single “structural thickness”. This makes it unclear whether the claim requires a single structural thickness or a plurality of structural thicknesses. For the purposes of this office action the claim will be interpreted to require only a single structural thickness.  Dependent claim 6 is rejected for the same reason as claim 1.
9.	Claim 7 recites the limitation “the plurality of annular heat-dissipation fins”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12. 	Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dib et al. (US 20190386537 A1, hereinafter “Dib”).
Regarding claim 1, Dib teaches A heat-dissipation frame assembly (Fig. 6, 130, 132), applied for accommodating a core motor assembly (Fig. 6, stator 190 and rotor 150), comprising:


    PNG
    media_image1.png
    691
    792
    media_image1.png
    Greyscale

a motor frame (Fig. 6, 130), including: a main frame (Fig. 6, 130), extending from a first end portion (right side of figure) to a second end portion (left side of figure) in a longitudinal direction parallel to a central axis (Fig. 6, X) thereof, 
formed as a tube structure (see tube structure of Fig. 1A) having an inner circumferential surface (see enlarged Fig. 6 below, arrow B) and an outer circumferential surface (see enlarged Fig. 6 below, arrow A), the inner circumferential surface defining an accommodation space (see where 190 fits below 130) for accommodating thereinside the core motor assembly (Fig. 6, 190 and 150);

    PNG
    media_image2.png
    504
    817
    media_image2.png
    Greyscale

and an airflow-driving device (Fig. 6, 140), disposed at the second end portion (left end of figure), used for generating at least one heat-dissipating airflow (“The external fan 140 comprises a wheel to drive the exterior air” [0079];
	and an air-guide shield (Fig. 6, 132), connected with the motor frame, surrounding and covering the plurality of annular heat-dissipation fins (Fig. 5, 131), such that the at least one heat-dissipating airflow is guided (“Advantageously, the electrical motor additionally comprises metal plates 132, which into the plurality of external annular channels (passages formed fins 131) (“The rear flange 120 comprises at least one opening 127 arranged between the central part 128a and the peripheral part 128b, in order to direct the exterior air conveyed by the external fan 140 along the casing 130, in particular in order to direct this air into passages formed by the set of cooling fins 131 of the outer surface of the casing 130” [0068]).

    PNG
    media_image3.png
    402
    517
    media_image3.png
    Greyscale

Regarding claim 2, Dib teaches the heat-dissipation frame assembly of claim 1. Dib further teaches wherein the motor frame (Fig. 6, 130) has a first side, a top side and a second side opposite to the first side (see labeled sections of Fig. 1A and 1B), and the air-guide shield (Fig 1A and 1B, 132) surrounds and covers the top side (see Fig. 7A and 7B for views where 132 is explicitly labeled).

    PNG
    media_image4.png
    440
    590
    media_image4.png
    Greyscale

Regarding claim 3, Dib teaches the heat-dissipation frame assembly of claim 2. Dib further teaches wherein the air-guide shield (Fig. 7A, 132) surrounds and covers at least a portion of the first side and at least a portion of the second side (Fig. 1A and 1B, 132 wraps around circumference of motor frame 130).
Regarding claim 7, Dibs teaches the heat-dissipation frame assembly of claim 1. Dibs further teaches wherein the plurality of annular heat-dissipation fins (Fig. 7B, 131) is perpendicular to the central axis (Fig. 7B, X).

    PNG
    media_image5.png
    294
    568
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dib in view of Raad (US 20140312722 A1).
Regarding claim 4, Dib teaches the heat-dissipation frame assembly of claim 1. Dib further teaches wherein an average thickness is defined between the outer circumferential surface and the inner circumferential surface (enlarged Fig. 6, space between arrow A and arrow B).
Dib does not teach wherein the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
Raad teaches a generator cooling system ([abstract]) wherein the average thicknesses (thickness of Fig. 8, 103) between an outer circumferential portion (edge of 103 farther from stator 102) and an 

    PNG
    media_image6.png
    517
    707
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the motor frame decrease in thickness from the first longitudinal end to second longitudinal end as taught by Raad. 
This would have the advantage of making the temperature of the air channel more uniform by have the narrowest part on the second end, closest to the driving fan where thermal expansion will be the least prevalent (Raad, [0029]). 
Regarding claim 5, Dib in view of Raad teaches the heat-dissipation frame assembly of claim 4. Dib further teaches wherein an average thickness is defined between the outer circumferential surface and the inner circumferential surface (enlarge Fig. 6, space between arrow A and arrow B).
Dib does not teach and the structural thicknesses in a first direction perpendicular to the central axis are gradually decreased in the longitudinal direction from the first end portion to the second end portion, such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion. 
Raad further teaches the structural thicknesses (thickness of Fig. 8, 103) in a first direction perpendicular to the central axis (the 103 on the upper half of Fig. 8) are gradually decreased in the longitudinal direction from the first end portion (rights side of Fig. 8) to the second end portion (left side of Fig. 8), such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion (notice decreasing thickness of 103 as move from right end of Fig. 8 to the left end of Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the motor frame decrease in thickness from the first longitudinal end to second longitudinal end as taught by Raad. 
This would have the advantage of making the temperature of the air channel more uniform by have the narrowest part on the second end, closest to the driving fan where thermal expansion will be the least prevalent (Raad, [0029]). 
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dib in view of Raad and Drexler et al. (DE 102007034913 A1, hereinafter “Drexler”). 
Regarding claim 6, Dib in view of Raad teaches the heat-dissipation frame assembly of claim 5. Dib in view of Raad does not teach wherein, in a second direction perpendicular to the central axis and different to the first direction, the structural thicknesses in the longitudinal direction from the first end portion to the second end portion are the same (notice in Fig. 8 the 103 on the bottom half of the figure also decreases in thickness from the right end to the left end of the figure).
Drexler teaches an electric motor ([0002]) wherein—if a central axis is taken longitudinally through shaft 15—then in a first direction perpendicular to the central axis (towards the top of Fig. 2) the structural thickness in the longitudinal direction (along direction of the length of shaft 15) decreases from the left side to the right side of the figure (see downward slope of 8), while in a second direction perpendicular to the central axis (towards the bottom of Fig. 2) the structural thickness in the longitudinal direction (along direction of the length of shaft 15) stays the same from the left side to the right side of the figure (see lack of incline of reference number 2).
 
    PNG
    media_image7.png
    657
    647
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the heat dissipation frame of Dib in view of Raad to have the 
	This would have the advantage of creating a space to include additional active components without making the device dimensions so unbalanced that it hindered device performance (notice inclusion of connection box 7 in Fig. 2 of Drexler in the space created by the decreasing thickness).
16.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dib in view of Komura et al. (US 20170279337 A1, hereinafter “Komura”). 
Regarding claim 8, Dib teaches A heat-dissipation frame assembly (Fig. 6, 130, 132), applied for accommodating a core motor assembly (Fig. 6, stator 190 and rotor 150), including an airflow-driving device (Fig. 6, 140), the airflow-driving device being used for generating at least one heat-dissipating airflow (“The external fan 140 comprises a wheel to drive the exterior air” [0079]), the heat-dissipation frame assembly comprising: 
a motor frame (Fig. 6, 130), including:
	a main frame (Fig. 6, 130) extending from a first end portion (right end of Fig. 6) to a second end portion (left end of Fig. 6) in a longitudinal direction parallel to a central axis (Fig. 6, X) thereof, formed as a tube structure (see tube structure of Fig. 1A) having an inner circumferential surface (see enlarged Fig. 6, arrow B) and an outer circumferential surface (see enlarged Fig. 6, arrow A), the inner circumferential surface defining an accommodation space for accommodating thereinside the core motor assembly (Fig. 6, notice stator 190 contained in space defined by bottom surface of 130 where arrow B points);
	a plurality of annular heat-dissipation fins (Fig. 5, 131), spaced from each other in the longitudinal direction (notices spaces between fins to form passages [0068]), protruding from the outer circumferential surface in a surrounding manner (Fig. 5, fins 131 protrude from outer circumferential surface of 130), each of the plurality of annular heat-dissipation fins having an outer edge (radially outer , an average radial distance being defined between the outer edge and the central axis (Fig. 1A, distance between central axis X and radially outer most tip of fin 131); and an external annular channel is formed between any neighboring two of the plurality of annular heat-dissipation fins (passages between the fins [0068]), such that a plurality of the external annular channels is disposed on and surrounds the outer circumferential surface by being separated to each other (space between each fin forms the passages, so the channels surround the outer circumference of 130);
	and an air-guide shield (Fig. 6, 132), connected with the motor frame (the connection point can be seen at reference 130 in Fig. 1A), surrounding and covering the plurality of annular heat-dissipation fins (Fig. 5, 132 surrounds fins 131) such that the at least one heat-dissipating airflow is guided into the plurality of external annular channels (“Advantageously, the electrical motor additionally comprises metal plates 132, which are preferably made of aluminium, fitted on the casing 130 and surround the cooling fins 131, in order to maintain the air in the vicinity of the outer surface of the casing 130 and of the cooling fins 131 during its circulation along the casing” [0071]) (notice channels are located between the fins); wherein the airflow-driving device of the core motor assembly is disposed at the second end portion (Fig. 6, 140 at left end of the figure).
	Dib does not teach wherein the average radial distances of the plurality of annular heat-dissipation fins are decreased gradually in the longitudinal direction from the first end portion to the second end portion. 
	Komura teaches a cooling system for a rotating electrical machine ([abstract]) wherein the average radial distances (height of fins from bottom to top of Fig. 6) of a plurality of annular heat-dissipation fins (Fig. 6, 106) are decreased gradually in the longitudinal direction from the first end portion (right side of Fig. 6) to the second end portion (left side of Fig. 6).

    PNG
    media_image8.png
    306
    515
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the fins decrease in average radial height from the first end to the second end as taught by Komura. 
	Since the heat dissipation capabilities of the fins are typically proportional to the fin height, while air resistance is inversely proportional to fin height, this configuration has the advantage of placing the lowest fins closest to the fan—where less heat dissipation is required—and placing the highest fins farthest from the fans where more heat dissipation is required, thereby making the cooling more efficient by decreasing the air resistance where possible (Komura, [0064]). 
17.	Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dib in view of Komura and Raad.
Regarding claim 9, Dib in view of Komura teaches the heat-dissipation frame assembly of claim 8. Dib further teaches wherein an average thickness is defined between the outer circumferential surface and the inner circumferential surface (see enlarged Fig. 6, space between arrow A and arrow B).
 and the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second end portion.
Raad teaches a generator cooling system ([abstract]) wherein the average thicknesses (thickness of Fig. 8, 103) between an outer circumferential portion (edge of 103 farther from stator 102) and an inner circumferential portion (edge of 103 closer to stator 102) are gradually decreased in the longitudinal direction from the first end right side of Fig. 8) portion to the second end portion (left side of Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the motor frame decrease in thickness from the first longitudinal end to second longitudinal end as taught by Raad. 
This would have the advantage of making the temperature of the air channel more uniform by have the narrowest part on the second end, closest to the driving fan where thermal expansion will be the least prevalent (Raad, [0029]). 
Regarding claim 10, Dib in view of Komura and Raad teaches the heat-dissipation frame assembly of claim 9. Dib further teaches wherein a structural thickness is defined between the outer circumferential surface and the inner circumferential surface (see enlarged Fig. 6, space between arrow A and arrow B).
Dib does not teach and the structural thicknesses in a first direction perpendicular to the central axis are gradually decreased in the longitudinal direction from the first end portion to the second end portion, such that the average thicknesses are gradually decreased in the longitudinal direction from the first end portion to the second.
Raad further teaches the structural thicknesses (thickness of Fig. 8, 103) in a first direction perpendicular to the central axis (the 103 on the upper half of Fig. 8) are gradually decreased in the longitudinal direction from the first end portion (rights side of Fig. 8) to the second end portion (left side 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the heat dissipation frame of Dib to have the motor frame decrease in thickness from the first longitudinal end to second longitudinal end as taught by Raad. 
This would have the advantage of making the temperature of the air channel more uniform by have the narrowest part on the second end, closest to the driving fan where thermal expansion will be the least prevalent (Raad, [0029]). 
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834